--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made as of the date set forth on
the signature page to this Agreement, by and between Balqon Corporation, a
Nevada corporation (“Company”), and the individual named on the signature page
to this Agreement (“Indemnitee”), an officer and/or a director of the Company.
 
R E C I T A L S
 
A.           The Company desires to attract and retain the services of highly
qualified individuals as directors and officers.
 
B.            Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and the Company has determined that
Indemnitee and other directors and officers of the Company may not be willing to
serve or continue to serve in such capacities without additional protection.
 
C.            In order to induce and encourage highly experienced and capable
persons such as the Indemnitee to serve, or to continue to serve, as an officer
and/or a director, the Board of Directors of the Company has determined, after
due consideration, that this Agreement is not only reasonable and prudent, but
necessary to promote and ensure the best interests of the Company and its
stockholders.
 
D.            The Company wishes to provide in this Agreement for the
indemnification of and the advancing of expenses to the Indemnitee to the
fullest extent permitted by law and as provided for in this Agreement.
 
E.             The Company’s execution of this Agreement has been approved by
the Board of Directors of the Company.
 
F.             Indemnitee has indicated to the Company that but for the
Company’s agreement to enter into this Agreement, Indemnitee would decline to
serve, or to continue to serve, as an officer and/or a director of the Company.
 
NOW, THEREFORE, in consideration of the recitals set forth above and the
continued services of the Indemnitee, and as an inducement to the Indemnitee to
serve, or to continue to serve, as an officer and/or a director of the Company,
the Company and the Indemnitee do hereby agree as follows:
 
1.             Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:
 
(a)           “Proceeding” shall mean any threatened, pending or completed
action, suit or proceeding, whether brought in the name of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, by reason of the fact that the Indemnitee is or was an officer and/or a
director of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another enterprise, whether or not he is
serving in such capacity at the time any liability, Expense (as defined in
subparagraph (b) below) or Loss (as defined in subparagraph (c) below) is
incurred for which indemnification or advancement of Expenses or Losses is to be
provided under this Agreement.
 
1

--------------------------------------------------------------------------------


 
(b)           “Expenses” means all costs, charges and expenses incurred in
connection with a Proceeding, including, without limitation, attorneys’ fees,
disbursements and retainers, accounting and witness fees, travel and deposition
costs, expenses of investigations, judicial or administrative proceedings or
appeals, and any expenses of establishing a right to indemnification pursuant to
this Agreement or otherwise, including reasonable compensation for time spent by
the Indemnitee in connection with the investigation, defense or appeal of a
Proceeding or action for indemnification for which he is not otherwise
compensated by the Company or any third party; provided, however, that the term
“Expenses” does not include Losses.
 
(c)           “Losses” means any amount which Indemnitee pays or is obligated to
pay in connection with a Proceeding, including, without limitation, (i) the
amount of damages, judgments, amounts paid in settlement, fines or penalties
relating to any Proceeding, (ii) sums paid in respect of any deductible under
any applicable D&O Insurance (as defined in Section 12(a)) or (iii) excise taxes
under the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended,
relating to any Proceeding, either of which are actually levied against the
Indemnitee or paid by or on behalf of the Indemnitee; provided, however, that
the term “Losses” does not include Expenses.
 
2.             Agreement to Serve. The Indemnitee agrees to continue to serve as
an officer and/or a director of the Company at the will of the Company for so
long as Indemnitee is duly elected or appointed or until such time as Indemnitee
tenders a resignation in writing or is terminated as an officer and/or removed
as a director by the Company. Nothing in this Agreement shall be construed to
create any right in Indemnitee to continued employment with the Company or any
subsidiary or affiliate of the Company. Nothing in this Agreement shall affect
or alter any of the terms of any otherwise valid employment agreement or other
agreement between Indemnitee and the Company relating to Indemnitee’s conditions
and/or terms of employment or service.
 
3.             Indemnification in Third Party Actions. The Company shall
indemnify the Indemnitee in accordance with the provisions of this Section 3 if
the Indemnitee is a party to or threatened to be made a party to or is otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Company to procure a judgment in its favor), by reason of the fact that the
Indemnitee is or was an officer and/or a director of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another enterprise, or by reason of anything done or not done by Indemnitee
in any such capacity, against all Expenses and Losses actually and reasonably
incurred by the Indemnitee in connection with the defense or settlement of such
Proceeding, to the fullest extent permitted by the Nevada Revised Statutes (the
“Law”), whether or not the Indemnitee was the successful party in any such
Proceeding; provided, however, that any settlement shall be approved in writing
by the Company.
 
2

--------------------------------------------------------------------------------


 
4.             Indemnification In Proceedings By or In the Right of the Company.
The Company shall indemnify the Indemnitee in accordance with the provisions of
this Section 4 if the Indemnitee is a party to or threatened to be made a party
to or is otherwise involved in any Proceeding by or in the right of the Company
to procure a judgment in its favor by reason of the fact that the Indemnitee is
or was an officer and/or a director of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent of another
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity, against all Expenses actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of such Proceeding, to the fullest
extent permitted by the Law, whether or not the Indemnitee is the successful
party in any such Proceeding. The Company shall further indemnify the Indemnitee
for any Losses actually and reasonably incurred by the Indemnitee in any such
Proceeding described in the immediately preceding sentence, provided that either
(i) the Proceeding is settled with the approval of a court of competent
jurisdiction, or (ii) indemnification of such amounts is otherwise ordered by a
court of competent jurisdiction in connection with such Proceeding.
 
5.             Conclusive Presumption Regarding Standard of Conduct. The
Indemnitee shall be conclusively presumed to have met the relevant standards of
conduct required by the Law for indemnification pursuant to this Agreement,
unless a determination is made that the Indemnitee has not met such standards
(i) by the Board of Directors of the Company by a majority vote of a quorum
thereof consisting of directors who were not parties to such Proceeding, (ii) by
the stockholders of the Company by a majority vote, or (iii) in a written
opinion of the Company’s independent legal counsel. Further, the termination of
any Proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, shall not, of itself, rebut such presumption that
the Indemnitee met the relevant standards of conduct required for
indemnification pursuant to this Agreement.
 
6.             Indemnification of Expenses of Successful Party. Notwithstanding
any other provision of this Agreement, to the extent that the Indemnitee has
been successful on the merits or otherwise in defense of any Proceeding or in
defense of any claim, issue or matter therein, the Indemnitee shall be
indemnified against all Expenses incurred in connection therewith to the fullest
extent permitted by the Law. For purposes of this Section 6, the Indemnitee will
be deemed to have been successful on the merits if the Proceeding is terminated
by settlement or is dismissed with prejudice.
 
7.            Advances of Expenses. The Expenses incurred by the Indemnitee in
connection with any Proceeding shall be paid by the Company in advance of the
final disposition of the Proceeding at the written request of the Indemnitee,
and within ten (10) business days of such request, to the fullest extent
permitted by the Law; provided, however, that the Indemnitee shall undertake in
writing to repay such amount to the extent that it is ultimately determined that
the Indemnitee is not entitled to indemnification by the Company.
 
8.            Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses or Losses actually and reasonably incurred by Indemnitee
in the investigation, defense, appeal or settlement of any Proceeding but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
the Indemnitee for the portion of such Expenses and Losses to which the
Indemnitee is entitled.
 
3

--------------------------------------------------------------------------------


 
9.             Indemnification Procedure; Determination of Right to
Indemnification.
 
(a)           Promptly after receipt by the Indemnitee of notice of the
commencement of any Proceeding with respect to which the Indemnitee intends to
claim indemnification or advancement of Expenses or Losses pursuant to this
Agreement, the Indemnitee will notify the Company of the commencement thereof.
The omission to so notify the Company will not relieve the Company from any
liability which it may have to the Indemnitee under this Agreement or otherwise.
 
(b)           The Company shall give prompt notice of the commencement of such
Proceeding to the insurers on the D&O Insurance in accordance with the
procedures set forth in the respective policies in favor of Indemnitee.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.
 
(c)           If a claim for indemnification or advancement of Expenses or
Losses under this Agreement is not paid by or on behalf of the Company within
thirty (30) days of receipt of written notice thereof, Indemnitee may at any
time thereafter bring suit in any court of competent jurisdiction against the
Company to enforce the right to indemnification or advancement of Expenses or
Losses provided by this Agreement. It shall be a defense to any such action
(other than an action brought to enforce a claim for Expenses incurred in
defending any Proceeding in advance of its final disposition where the required
undertaking, if any is required, has been tendered to the Company) that the
Indemnitee has failed to meet the standard of conduct that makes it permissible
under the Law for the Company to indemnify the Indemnitee for the amount
claimed. The burden of proving by clear and convincing evidence that
indemnification or advancement of Expenses or Losses is not appropriate shall be
on the Company. The failure of the directors or stockholders of the Company or
independent legal counsel to have made a determination prior to the commencement
of such Proceeding that indemnification or advancement of Expenses or Losses are
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct shall not be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct.
 
(d)           The Indemnitee’s Expenses incurred in connection with any action
concerning Indemnitee’s right to indemnification or advancement of Expenses or
Losses in whole or in part pursuant to this Agreement shall also be indemnified
in accordance with the terms of this Agreement by the Company regardless of the
outcome of such action, unless a court of competent jurisdiction determines that
each of the material claims made by the Indemnitee in such action was not made
in good faith or was frivolous.
 
4

--------------------------------------------------------------------------------


 
(e)           With respect to any Proceeding for which indemnification is
requested, the Company will be entitled to participate therein at its own
expense and, except as otherwise provided below, to the extent that it may wish,
the Company may assume the defense thereof, with counsel satisfactory to the
Indemnitee. After notice from the Company to the Indemnitee of its election to
assume the defense of a Proceeding, the Company will not be liable to the
Indemnitee under this Agreement for any Expenses subsequently incurred by the
Indemnitee in connection with the defense thereof, other than reasonable costs
of investigation or as otherwise provided below. The Company shall not settle
any Proceeding in any manner that would impose any penalty or limitation on the
Indemnitee, or include an admission of wrongdoing by the Indemnitee, without the
Indemnitee’s prior written consent. The Indemnitee shall have the right to
employ counsel in any such Proceeding, but the Expenses of such counsel incurred
after notice from the Company of its assumption of the defense thereof and the
Indemnitee’s approval of the Company’s counsel shall be at the expense of the
Indemnitee, unless (i) the employment of counsel by the Indemnitee has been
authorized by the Company, (ii) the Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of the defense of a Proceeding, or (iii) the Company shall not in
fact have employed counsel to assume the defense of a Proceeding, in each of
which cases the Expenses of the Indemnitee’s counsel shall be at the expense of
the Company. Notwithstanding the foregoing, the Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which the Indemnitee has concluded that there may be a conflict of
interest between the Company and the Indemnitee.
 
(f)           With respect to any Proceeding that is other than by or in the
right of the Company, the Indemnitee may require the Company to defend him.  In
the event that Indemnitee requires the Company to defend him, the Company shall
promptly undertake to defend any such Proceeding at the Company’s sole expense,
employing counsel satisfactory to the Indemnitee.
 
(g)           If the Company fails timely to defend, contest or otherwise
protect the Indemnitee against any Proceeding which is not by or in the right of
the Company, the Indemnitee shall have the right to do so, including without
limitation, the right to make any compromise or settlement thereof, and to
recover from the Company all Expenses and Losses and amounts paid as a result
thereof.
 
10.           Retroactive Effect. Notwithstanding anything to the contrary
contained in this Agreement, the Company’s obligation to indemnify the
Indemnitee and advance Expenses and Losses to the Indemnitee shall be deemed to
be in effect since the date that the Indemnitee first commenced serving in any
of the capacities covered by this Agreement.
 
11.           Limitations on Indemnification. No payments pursuant to this
Agreement shall be made by the Company:
 
(a)           to indemnify or advance Expenses to the Indemnitee with respect to
actions initiated or brought voluntarily by the Indemnitee and not by way of
defense, except with respect to actions brought to establish or enforce a right
to indemnification or advancement of Expenses or Losses under this Agreement or
any other statute or law or otherwise as required under the Law, but such
indemnification or advancement of Expenses or Losses may be provided by the
Company in specific cases if approved by the Board of Directors by a majority
vote of a quorum thereof consisting of directors who are not parties to such
action;
 
5

--------------------------------------------------------------------------------


 
(b)           to indemnify the Indemnitee for any Expenses or Losses for which
payment is actually made to the Indemnitee under a valid and collectible
insurance policy, except in respect of any excess beyond the amount paid under
such insurance;
 
(c)           to indemnify the Indemnitee for any Expenses or Losses for which
the Indemnitee has been or is indemnified by the Company or any other party
otherwise than pursuant to this Agreement; or
 
(d)           to indemnify the Indemnitee for any Expenses or Losses sustained
in any Proceeding for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder or similar provisions of any federal, state
or local statutory law.
 
12.           Maintenance of Directors’ and Officers’ Insurance.
 
(a)           Upon the Indemnitee’s request, the Company hereby agrees to
maintain in full force and effect, at its sole cost and expense, directors’ and
officers’ liability insurance (“D&O Insurance”) by an insurer, in an amount and
with a deductible reasonably acceptable to the Indemnitee, covering the period
during which the Indemnitee is serving in any of the capacities covered by this
Agreement and for so long thereafter as the Indemnitee shall be subject to any
possible claim or threatened, pending or completed Proceeding by reason of the
fact that the Indemnitee is serving in any of the capacities covered by this
Agreement.  Upon receipt of any D&O Insurance policy, or any endorsement to any
D&O Insurance policy, the Company shall promptly provide the Indemnitee with a
complete copy thereof.
 
(b)           In all policies of D&O Insurance to be maintained pursuant to
Section 12(a), the Indemnitee shall be named as an insured in such a manner as
to provide Indemnitee with the greatest rights and benefits available under such
policy.
 
(c)           The Company will, within ten (10) days of request of the
Indemnitee and upon each subsequent renewal date of the D&O Insurance, furnish
the Indemnitee with a certificate of insurance naming the Indemnitee as an
insured and otherwise meeting the requirements of this Section 12 and will not
make any changes to such insurance without the prior consent of the Indemnitee,
which consent will not be unreasonably withheld.  Upon receipt by the Company of
notice, in any form, of cancellation or termination or proposed cancellation or
termination or any restriction or limitation of any D&O Insurance, the Company
shall, within five (5) days of receipt of such notice, provide like notice to
the Indemnitee.
 
6

--------------------------------------------------------------------------------


 
(d)           Any approval by the Indemnitee of the D&O Insurance will not
release the Company of its obligations under this Agreement.
 
13.           Indemnification Hereunder Not Exclusive; Term. The indemnification
and advancement of Expenses and Losses provided by this Agreement shall not be
deemed to limit or preclude any other rights to which the Indemnitee may be
entitled under the Company’s articles of incorporation or bylaws, any agreement,
any vote of stockholders or disinterested directors of the Company, the Law, or
otherwise.  The indemnification under this Agreement shall continue as to the
Indemnitee, even though he may have ceased to be an officer and/or a director of
the Company, for so long as the Indemnitee shall be subject to any possible
Proceeding.
 
14.           Primary Indemnity.  The Company’s obligation to provide
indemnification to the Indemnitee under this Agreement is primary to any other
source of indemnification or insurance that may be available to the Indemnitee
for matters covered by the indemnification under this Agreement.  The Company
agrees that it shall have no right of subrogation with respect to any such other
right of recovery of the Indemnitee.
 
15.           Successors and Assigns. This Agreement shall be binding upon, and
shall inure to the benefit of (i) the Indemnitee and Indemnitee’s heirs,
devisees, legatees, personal representatives, executors, administrators and
assigns and (ii) the Company and its successors and assigns, including any
transferee of all or substantially all of the Company’s assets and any successor
or assign of the Company by merger or by operation of law.
 
16.           Severability. Each provision of this Agreement is a separate and
distinct agreement and independent of the other, so that if any provision hereof
shall be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. To the extent required, any provision of this Agreement may
be modified by a court of competent jurisdiction to preserve its validity and to
provide the Indemnitee with the broadest possible indemnification and
advancement of Expenses and Losses permitted under the Law. If this Agreement or
any portion thereof is invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee as to
Expenses and Losses with respect to any Proceeding to the fullest extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated or by any applicable provision of the Law or any other applicable
law.
 
17.           Headings. The headings used herein are for convenience only and
shall not be used in construing or interpreting any provision of the Agreement.
 
18.           Governing Law. The Nevada Revised Statutes shall govern all issues
concerning the relative rights of the Company and the Indemnitee under this
Agreement; provided, however, that the provisions of Section 317 of the
California General Corporation Law shall govern only to the extent that a court
of competent jurisdiction determines that such provision governs in connection
with Section 2115 of the California General Corporation Law. All other questions
and obligations under this Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Nevada, without giving
effect to the principles of conflicts of laws thereunder which would specify the
application of the law of another jurisdiction.
 
7

--------------------------------------------------------------------------------


 
19.           Amendments and Waivers. No amendment, waiver, modification,
termination or cancellation of this Agreement shall be effective unless in
writing and signed by the party against whom enforcement is sought. The
indemnification rights afforded to the Indemnitee hereby are contract rights and
may not be diminished, eliminated or otherwise affected by amendments to the
Company’s articles of incorporation, bylaws or agreements, including any D&O
Insurance policies, whether the alleged actions or conduct giving rise to
indemnification hereunder arose before or after any such amendment. No waiver of
any provision of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof, whether or not similar, nor shall any waiver
constitute a continuing waiver.
 
20.           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other.
 
21.           Notices. All notices and communications shall be in writing and
shall be deemed duly given on the date of delivery or on the date of receipt of
refusal indicated on the return receipt if sent by first class mail, postage
prepaid, registered or certified, return receipt requested, to the following
addresses, unless notice of a change of address is duly given by one party to
the other, in which case notices shall be sent to such changed address:
 
If to the Company:
 
Balqon Corporation
1701 E. Edinger, Unit 3
Santa Ana, CA 92705
Attn:  Balwinder Samra, President
 
with a copy, which shall not constitute notice to the Company, to:
 
Rutan & Tucker, LLP
611 Anton Boulevard, Suite 1400
Costa Mesa, CA  92626
Attn: Larry A. Cerutti, Esq.
 
If to the Indemnitee, to the address set forth on the signature page to this
Agreement.
 
22.           Subject Matter and Parties. The intended purpose of this Agreement
is to provide for indemnification and advancement of Expenses and Losses, and
this Agreement is not intended to affect any other aspect of any relationship
between the Indemnitee and the Company and is not intended to and shall not
create any rights in any person as a third party beneficiary hereunder.
 
[Signature page follows]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of ____________,
2008.
 
“Indemnitee”
Signature:   _____________________________________       Print Name:  
____________________________________       Address For Notices: 
_____________________________   ______________________________________________  
______________________________________________        
“Company”
BALQON CORPORATION,
a Nevada corporation
      By: /s/ Balwinder
Samra                                                                       
Name: Balwinder
Samra                                                                       
Its:
President                                                                                   

 
 
 
9

